Bees®, O. J.,
dissenting.
Instructions numbered 46 and 47 are taken from Good and Corcoran, Nebraska Instructions to Juries, pp. 249, 250. They are here copied: No. 46, “You are instructed that it is not every delusion that can be considered as an insane delusion and which would exempt a person from punishment; that if a person labors under a delusion regarding some particular subject or person only and is not in other respects insane he is considered in lav in *815tlie same situation as to responsibility as if tlie facts witli respect to which the delusion exists were real. If under the influence of his delusion a person supposes another man to be in the act of taking his life and kills the man as he supposes in self-defense, he would be exempt from punishment; but if his delusion was that 'deceased had done a serious injury to his property or business and he kill him in revenge for such supposed injury, having at the time a degree of reason sufficient to control his actions and judgment and being able to distinguish between right and wrong with respect to the act charged, he would yet be liable to punishment notwithstanding such delusion might exist, because, if real, it would not justify the taking of human life.” No. 47: “Something has been said in these instructions about insane delusions. It is not every delusion that can be considered as an insane delusion. The delusion must be of such a character that if tilings were as the delusion imagined them to be, they would justify the act springing from the delusion. To illustrate: If a person be under the insane delusion that he is the Almighty himself, ór is directly commissioned or commanded by the Almighty himself to shoot a particular person that the Almighty has decided must be shot, and he is moved by 'such delusion alone to the shooting, that would be an insane delusion, because if true would justify the shooting. But if a person be under the delusion that some man has done him a mean trick and that he ought to be shot for it, and the delusion moves the person to shoot the man, that is no excuse on the ground of insane delusion, because if the fact had really been that the man had done the person a mean trek just imagined, it would not justify the shooting. An insane delusion is like a waking dream. The subject can neither be reasoned into it nor out of it. It may throw’ some light on the application of the subject to this case to consider whether a conviction in this case would have a tendency to prevent a repetition of such acts,” The formep was given in Walker v. State, 40 Neb. 25; the *816latter is from Thurman v. State, 32 Neb. 224. I copy both for the reason, in part, that, in my opinion, the courts should, refrain from copying instructions blindly from the books on instructions, without reference to repetitions. The whole of the two instructions applicable to this case could have been condensed into one intelligible instruction and thus made to apply to the facts of the case as reflected by the evidence. My particular criticism is as to the closing portion of No. 47: “An insane delusion is like a waking dream.” Indulging in the presumption of the high intelligence of jurors with which they should be credited, we conclude they fully understood the purport of this language, yet it is difficult for the writer to comprehend its meaning. However, we cannot say plaintiff; in error was prejudiced by the comparison. The instruction continues: “The subject can neither be reasoned into it nor out of it. It may throw some light on the application of the subject to this case to consider whether a conviction in this case would have a tendency to prevent a repetition of such acts.”’ It is true that the whole portion of the instruction above quoted was given in Thurman v. State, supra, but what was that case? Thurman was prosecuted for shooting Parker with intent to kill. Upon final conviction he was sentenced to the penitentiary for the term of three years. Chief Justice Cobb, in discussing this part of the instruction, at page 229, says: “It was an abstract proposition in moral economy to be considered by the jury, in its relation to the prisoner, and in his relation to the public, and we see no prejudicial error in the proposition. It, at least, is suggestive of doubt as to the propriety of conviction.” Preceding this language the chief justice said: “However weak that evidence as to insanity and delusion might be, would his conviction, under the circumstances, tend to prevent a repetition of such acts?” In this language it is clearly held that the instruction suggested that “in his relation to the public” the conviction of the accused might prevent a repetition of the crime, by him, of which *817lie was charged. The ease was not a capital one. Parker was not killed. Was the mental condition of Thurman such that a punishment for the shooting could or would deter him from the commission of similar offenses, a “repetition”? Viewed in that light, a strong hint was given to the jury that they might “consider whether a conviction in this case would have a tendency to prevent a repetition of such acts” by the accused. They evidently “saw the point.” His conviction would probably have that effect. Under the circumstances of this case, the instruction may not have been to the prejudice of the accused, but that the language quoted from an instruc-' tion in a dissimilar case was useless, if not worse than useless, cannot be doubted.
As I take it, the construction given section 3 of the criminal code by the cases of Morgan v. State, 51 Neb. 672, and Rhea v. State, 63 Neb. 461, and followed in this case, will cause that section to read: If any person shall in the perpetration or attempt to perpetrate any rape, arson, robbery, or burglary, or by administering poison, or causing the same to be done, kill another,-every person so offending shall be deemed guilty of murder in the first degree. By this construction all idea of purpose or intent to kill and all idea of deliberate and premeditated malice are effectually eliminated. Let us illustrate: By the section defining arson, the burning of any building of the value of $50, or containing property of the value of $50, or the burning of any bridge or water craft of the value of $50, wilfully and maliciously, is declared to be arson. A building may be of the value of $5, yet if it has property within it of the value of $50 the crime is the same. For these offenses the penalty may be imprisonment in the penitentiary from one to twenty years; yet, if in the attempt to burn such building, criminally, the accused, with no intention to injure any one personally, by accident or otherwise, “kill another”, he is guilty of murder in the first degree, and, by law, may suffer the *818penalty of death. By the same rule, if death is caused by “administering poison, or causing the same to be done”, with no intent or purpose to kill, but death ensue, the person administering the poison or causing it to be done is guilty of murder in the first degree and may be caused to meet a similar fate. Other illustrations are suggested by the provisions of the statutes, but this is deemed sufficient to demonstrate the barbarous character of the rule announced. I need say no more upon this subject than to refer to the dissenting opinion by Judge Sedgwick in Rhea v. State, 64 Neb. 889, which is, to my mind, a correct statement of the law.
Sedgwick, J., I concur in the foregoing dissent.